Chief Justice Robertson
delivered the opinion of the Court.
The circuit court erred in rejecting the evidence offered by the appellees, in that court, plaintiffs in this, to prove the performance, by them, of the condition, precedent in tffe contract, on which they had obtained judgment for $18 75 cts. before a magistrate.
The covenant, by the appellant below, defendant here, was for the payment of money, on the performance, by the plaintiffs, of their covenant. The sum to be paid was iess than $50. The justice, therefore, had jurisdiction of the claim, for the money; and as it was necessary to prove the performance of the coi.dUion, before the plaintiffs could recover the money, the rejected testimony was admissible, ft *511was refused on the ground, that the magistrate had not, in the opinion of the circuit judge, jurisdiction. In this opinion the judge erred.
Trimble and Depett>, for plaintiffs.
Wherefore, the judgment rendered for the defendant in consequence of the error of the circuit court, is reversed, and the cause remanded for a new trial, consistent with this opinion.
JVofe. By the covenant, CoonroiJ, &c. bound themselves “to slop 75 hogs for Doan, from 1st February, 1827, till 15th April following, and as much longer as Doan should see fit, Doan paying 12 1-2 cents, for each hog per month” All parties signed the covenant. The warrant was to answer Coonrod, &c. of a plea of debt, “not exceeding $50.”